       Case 4:19-cv-00300-RSB-CLR Document 41 Filed 11/19/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


ROSALIND BACON,                                     )
                                                    )
               Plaintiff,                           )
V.                                                  )                   Civil Action No.
CITI TRENDS, INC.,                                  )              4: 19-cv-00300-RSB-CLR
                                                    )
               Defendant.                           )


             ORDER ON JOINT NOTICE OF SETTLEMENT IN PRINCIPLE
                    AND MOTION TO STAY ALL DEADLINES

       The Paities repo1t that a settlement in principle has been reached in this action. It is

therefore ordered that all dates and deadlines previously established ai·e stayed pending the paities'

finalizing the settlement tenns and documents. Counsel ai·e directed to proceed to finalize the

settlement tenns and documents and to file the appropriate dismissal papers with the Comt within

60 days from the date of this Order.


       So Ordered.



Date: November 19, 2020
                                                        Christopher L. Ray
                                                        U.S. Magistrate Judge
                                                        Southern District of Georgia
